Citation Nr: 1404270	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-30 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO granted service connection for lichen simplex chronicus and tinea cruris secondary to burns of the scrotum.

2.  Entitlement to an annual clothing allowance was established in December 2007, effective from 1999.

3.  In May 2012, the Veteran filed a formal claim for an annual clothing allowance for the calendar year 2012.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2012 calendar year have been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2012 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The grant of an annual clothing allowance for the calendar year 2012 constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II. Analysis

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:  (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to ware or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Here, the Veteran asserts that he uses physician prescribed medication for his service-connected lichen simplex chronicus and tinea cruris, which causes irreparable damage to his outer garments.  See, e.g., the Veteran's claim dated May 2012; his notice of disagreement (NOD) dated July 2012; and his VA Form 9 dated November 2012.
In a November 1998 rating decision, the RO granted service connection for lichen simplex chronicus and tinea cruris secondary to burns of the scrotum.  In a December 2007 decision, the RO granted the Veteran's claim of entitlement to an annual clothing allowance retroactive to his 1999 claim.  A review of the record demonstrates that the Veteran has received an annual clothing allowance for every year dating from that decision.  However, in June 2012, the Dallas, Texas, VAMC denied the Veteran's claim for an annual clothing allowance for the 2012 calendar year.

In the June 2012 decision, the RO denied the Veteran's request for an annual clothing allowance because the evidence does not show that he is service connected for the condition for which he is requesting the clothing allowance.  Specifically, the RO determined that the Veteran's medical records indicate he is receiving medical treatment for nonservice-connected psoriasis.  See the RO decision dated June 2012.  Accordingly, in this matter, it is undisputed that the topical medications the Veteran uses cause irreparable damage to his outer garments.  However, the RO disputes that these topical medications are prescribed to treat his service-connected skin disability.

Crucially, for the reasons set forth below, the Board finds the evidence demonstrates that the Veteran's service-connected lichen simplex chronicus and tinea cruris secondary to burns of the scrotum requires the use of physician-prescribed medication which causes irreparable damage to his outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

As indicated above, the Veteran was originally service-connected for lichen simplex chronicus and tinea cruris secondary to burns of the scrotum.  See the November 1998 rating decision.  Notably, in the November 1998 rating decision, the RO relied upon findings of a November 1996 VA examiner who stated that the service-connected condition was manifested by thickened skin on the anterior aspect of the scrotum consistent with lichen simplex chronicus.  As indicated above, the Veteran was subsequently granted an annual clothing allowance because the topical medication prescribed to treat this service-connected condition causes irreparable damage to his outer garments.  See the RO decision dated December 2007.  Notably, in a November 2007 rating decision, the RO continued the 10 percent evaluation for the service-connected lichen simplex chronicus and tinea cruris secondary to burns of the scrotum.  In the decision narrative, the RO explained, 

We based our decision on a review of the evidence from Dr. Brooks and recent VA exam which show you with lichen simplex chronicus and tinea cruris in the inguinal folds, and psoriatic lesions on multiple areas of the extensor surfaces of your body . . . We have included the condition of psoriasis as secondary to your burns because Dr. Brooks gave the opinion that the onset of your psoriasis was secondary to your flash burns.

A review of VA treatment records dated in 2012 demonstrates that the Veteran received treatment for several skin disabilities, which the VAMC identified as psoriasis.  See, e.g., the VA treatment records dated January 2012.  It was noted that the Veteran continued to have several oval-shaped erythematous thick plaques with mild amount of silvery scale on bilateral elbows and knees with thinner plaques on his lower back and sacrum.  It was also noted that he had erythema of inverse psoriasis on the superior gluteal cleft.  In order to treat his skin disabilities, the Veteran was prescribed several topical medications including Clobetasol Propionate, Desonide, Fluocinonide, and Protopic.  Id.  Notably, these medications were renewals of prescribed medications, upon which the Veteran's entitlement to a clothing allowance was previously based.

As indicated above, in June 2012 the RO denied the Veteran an annual clothing allowance for 2012 because it determined that the topical medications prescribed for the Veteran were used to treat psoriasis, rather than the service-connected lichen simplex chronicus and tinea cruris.  Crucially, there is nothing in the record to suggest that the Veteran no longer suffers from lichen simplex chronicus and tinea cruris; rather, the RO has relied upon a single VA treatment record in order to deny the Veteran's claim.  Moreover, as indicated above, the Veteran's psoriasis was previously considered by the RO to be included as a manifestation of the Veteran's service-connected skin disability.
Given its review of the record, the Board finds the evidence supports a finding that the Veteran relies upon physician prescribed ointment to treat his service-connected skin disability, which causes irreparable staining to his clothes.  While it may be argued that the competent evidence concerning this issue is in equipoise, in such cases, doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an annual clothing allowance for calendar year 2012 is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


